                Case 1:17-cv-01818-MN Document 21 Filed 12/14/18 Page 1 of 1 PageID #: 159




                                     James E. O’Neill            December 14, 2018              joneill@pszjlaw.com



                                      VIA CM/ECF AND HAND DELIVERY
                                      Honorable Maryellen Noreika
W I L M I N G T O N, D E              United States District Court
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A          District of Delaware
N E W Y O R K, N Y                    J. Caleb Boggs Federal Building
919 NORTH MARKET STREET
                                      844 N. King Street, Unit 19, Room 4324
17th FLOOR                            Wilmington, DE 19801
P.O. BOX 8705
WILMINGTON
DELAWARE 19899-8705
                                                Re:     Keel v. Delaware State University Board of
(Courier Zip Code 19801)                                Trustees, et al.
TELEPHONE:      302/652-4100
                                                        Case No. 17-cv-1818-MN-SRF
             302/652-4400
FACSIMILE:
                                    Dear Judge Noreika:

                                            Our firm, together with The Zalkin Law Firm, P.C.,
                                    represents Mai-Ajah Keel (the “Plaintiff”) in the above referenced
                                    matter. On December 10, 2018, Plaintiff filed her Objections to
                                    Magistrate Report and Recommendation [Docket No. 20]. Pursuant
                                    to this Court’s Standing Order for Objections Filed Under Fed. R.
                                    Civ. P. 72 dated October 9, 2013, we have delivered today courtesy
                                    copies of the documents listed on the attached index.
LOS ANGELES
10100 SANTA MONICA BLVD.                  Please let us know if Your Honor requires any additional
13th FLOOR
                                    documents.
LOS ANGELES
CALIFORNIA 90067
                                                                      Respectfully Submitted,
TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760
                                                                      /s/ James E. O’Neill
SAN FRANCISCO
                                                                      James E. O’Neill
150 CALIFORNIA STREET
15th FLOOR
SAN FRANCISCO
CALIFORNIA 94111-4500               JEO:kky
TELEPHONE: 415/263 7000

FACSIMILE: 415/263 7010             cc:         James D. Taylor, Jr., Esquire (via CM/ECF)
                                                Gerard M. Clodomir, Esquire (via CM/ECF)
NEW YORK                                        Alex S. Zalkin, Esquire (via CM/ECF)
780 THIRD AVENUE
34th FLOOR
NEW YORK
NEW YORK 10017-2024

TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777


                                    DOCS_DE:222334.1 48574/001
WEB:   www.pszjlaw.com
